Citation Nr: 1021063	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-22 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder, specifically including an anxiety disorder, of the 
atypical or generalized types, and manic and chronic 
depressive illness.  

2.  Entitlement to an earlier effective date for additional 
compensation for dependents, prior to September 8, 2003.

(The issue of the Veteran's claim for restoration of service 
connection for a psychiatric disorder due to clear and 
unmistakable is the subject of another decision under a 
different docket number.) 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 until 
January 1972.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision in 
regards to the psychiatric disorder claim, and a January 2004 
rating decision, in regards to the claim for an earlier 
effective date for dependency benefits, from the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

Recent case law mandates that a claim for a mental health 
disability includes any mental disability that may reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the 
holding in Clemons, the Board has recharacterized the issue 
of entitlement to service connection for an atypical anxiety 
disorder to the broader issue of entitlement of service 
connection for a psychiatric disability, as is reflected on 
the cover page.

With regard to his psychiatric disorder claim, the Board 
notes that in Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a claim based on a diagnosis of a 
new mental disorder, e.g., PTSD, states a new claim for the 
purposes of jurisdiction.  Id. at 402.  

The Board also notes that the United States Court of Appeals 
for the Federal Circuit, in Boggs v. Peake, 520 F. 3d 1330 
(Fed. Cir. 2008), found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
The Veteran's currently claimed anxiety disorder, 
specifically an atypical anxiety disorder and a generalized 
anxiety disorder, involves new diagnoses for new claims.  As 
such, the current claim will be considered as a separate and 
distinct claim from a new and material evidence claim.  

In a VA Form 21-4138, received in June 2006, submitted to the 
RO, the appellant requested VA "restoration of n/p for s/c 
retroactively due to Gusti-Bravo vs DVA clear and 
unmistakable [CUE] errors done by VA in the massive (c) 
reductions and or severance cases, revoked by the Federal 
Court in PR in Gusti-Bravo vs. DVA."  The Board notes that 
the claim for restoration of service connection, which was 
severed in November 1978, is a separate issue from the 
current claim for service connection.  The issue of severance 
was a previously and finally adjudicated issue, while the 
current claim for service connection for a psychiatric 
disorder, as previously discussed, is deemed a new claim for 
consideration separate from the Veteran's claim for 
restoration of his previously severed psychiatric disorder.  
As such, the CUE claim, addressing the issue of restoration, 
is the subject of a separate Board decision that is being 
issued simultaneously herewith.  

The issues of service connection for the eyes, legs, and bad 
blood circulation have been raised by the record, as 
indicated in his September 2002 statement, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The issue of service connection for a psychiatric disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2002 rating decision granted the Veteran 
service connection and a 40 percent disability rating for 
diabetes mellitus associated with herbicide exposure, from 
February 16, 2000.  

2.  A February 2002 notice letter informed the Veteran of the 
grant of service connection for diabetes mellitus benefits 
and informed him that before VA can pay additional benefits 
for his dependent(s), the Veteran must send a VA Form 21-
686c, "Declaration of Status of Dependents."

3.  A January 2003 rating decision granted the Veteran a 60 
percent disability rating from April 4, 2002 for his service-
connected diabetes mellitus.

4.  The Veteran submitted a VA Form 21-686c, "Declaration of 
Status of Dependents," which was received by VA on September 
8, 2003.

5.  A January 2004 rating decision granted the Veteran basic 
eligibility to Dependents' Educational Assistance, from 
September 9, 2003, the date of his VA examination regarding 
the permanency of his service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for payment of VA dependency benefits prior to 
September 8, 2003, have not been met.  38 U.S.C.A. §§ 1115, 
5110(f) (West 2002); 38 C.F.R. §§ 3.401(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VCAA notice is not necessary in regards to the earlier 
effective date claim.  The facts regarding this appeal are 
not in dispute.  In Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the Court held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  The Board finds that 
such is the case as to the earlier effective date issue here 
on appeal. Application of pertinent provisions of the law and 
regulations will determine the outcome.  In particular, the 
outcomes of the earlier effective date claim depend 
exclusively on documents which are already contained in the 
Veteran's VA claims folder

Furthermore, in the instant case regarding earlier effective 
date, the facts are not in dispute.  Resolution of the 
appellant's appeal is dependent on the date of the Veteran's 
submission of dependent information.  Therefore, because no 
reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

Earlier Effective Date Claim

As indicated in an April 2004 Notice of Disagreement, the 
Veteran claimed that he should have a dependency benefits 
effective date of May 1, 2002, the date of the grant for 
compensation, because his original claim for compensation 
included a claim for dependents, on a VA Form 21-526.  The 
Board notes that the August 2007 Supplemental Statement of 
the Case indicated that the Veteran was erroneously paid 
additional compensation benefits for dependents from May 1, 
2002, but was subsequently corrected by the RO, in order to 
avoid creating any overpayment.  The question currently 
before the Board is entitlement to an earlier effective date 
for additional compensation for dependents, prior to 
September 8, 2003, which is the date from which the RO has 
determined the Veteran should receive dependency benefits.  
The Board's determination of an effective date prior to 
September 8, 2003 inherently also addresses the issue of an 
effective date prior to May 1, 2002.

The Board notes that the original pension claim was provided 
by the Veteran on a VA Form 21-527 in April 1984.  At that 
time, he provided information regarding his unmarried 
children and spouse.  That claim was denied by a January 1985 
rating decision.  That claim was also denied by a confirmed 
rating decision in July 1987.  The Veteran did not provide 
another claim for pension benefits prior to the February 2002 
rating decision that granted service connection for diabetes 
mellitus.  

A Veteran who is in receipt of disability compensation of 30 
percent or more is entitled to an additional allowance for 
each dependent. 38 U.S.C.A. § 1115.  The allowance is 
generally discontinued when a child turns 18, or when the 
child turns 23 if he/she is enrolled in school.  38 C.F.R. §§ 
3.503, 3.667.

In this case, the Veteran was granted service connection for 
diabetes mellitus on a presumptive basis by a February 2002 
rating decision, with an effective date of September 25, 1985 
for an initial 10 percent disability rating.  The February 
2002 rating decision also granted a 40 percent disability 
rating from February 16, 2000 for his service-connected 
diabetes mellitus.  The Veteran did not qualify for 
dependency benefits until the 40 percent disability rating 
grant.  38 U.S.C.A. § 1115.  

The RO sent a notice letter, in February 2002, to inform the 
Veteran of the grant of benefits and that before VA can pay 
additional benefits for his dependent(s), the Veteran must 
send a VA Form 21-686c, "Declaration of Status of 
Dependents."

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates of 
claim: (1) date of veteran's marriage, or birth or adoption 
of his child, if the evidence of the event is received within 
one year of the event; or the date notice is received of the 
dependent's existence, if the evidence is received within one 
year of VA's request; (2) date dependency arises; (3) 
effective date of the qualifying disability rating; or (4) 
date of commencement of the Veteran's award.  38 C.F.R. § 
3.401(b). 

Additionally, 38 U.S.C.A. § 5110(f) specifically notes that 
"[a]n award of additional compensation on account of 
dependents based on the establishment of a disability rating 
in the percentage evaluation specified by law for the purpose 
shall be payable from the effective date of such rating; but 
only if proof of dependents is received within one year from 
the date of notification of such rating action (emphasis 
added).

The Veteran did not submit a VA Form 21-686c, "Declaration 
of Status of Dependents," until over a year following the 
RO's February 2002 request for benefits.  The Veteran's VA 
Form 21-686(c) was not received by VA until September 8, 
2003.  As previously noted, under 38 U.S.C.A. § 5110(f), a 
dependency award will only be payable from the effective date 
of a rating if proof of dependents is received within one 
year from the date of notification of such rating action.  
The record thus indicates that the Veteran should not be 
granted a dependency award from the effective date of the 
rating.  

The Veteran does not dispute the fact that he did not inform 
VA of his dependents until September 8, 2003, over a year 
following the notification of the applicable February 2002 
rating action.  Indeed, even if the Veteran were to dispute 
the date of receipt of his VA Form 21-686(c), the Board notes 
that the Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented 
with which to rebut the presumption of regularity.  It is 
therefore presumed that the Veteran received the February 
2002 notice from the RO informing him that he needed to 
provide information regarding his dependents.  Additionally, 
it is presumed that the VA Form 21-686(c) provided by him was 
not received by the RO until September 2003 and that any 
correspondence from the appellant mailed to the RO was 
attached to the appellant's claims file at the time date 
stamped.  

The Veteran's only argument regarding an earlier effective 
date is his contention that he should have an earlier 
effective date for dependency benefits because his original 
claim for compensation included a claim for dependents, as 
indicated in his April 2004 Notice of Disagreement.  

The Board notes that the regulations indicate that the 
Veteran must inform VA of information regarding his 
dependents when asked for that information in order to 
receive additional compensation for his dependents.  See 
generally 38 C.F.R. § 3.401(b).

Furthermore, the Board notes that even if, for the sake of 
argument, the Board were to accept the Veteran's argument 
that he previously informed the RO of his dependents with his 
original April 1984 pension claim, the Board notes that the 
information he provided at that time is no longer applicable 
or relevant.  The Veteran's December 1992 marriage 
certificate indicates that he is currently married to a 
different woman than the one he listed as his wife in April 
1984.  Furthermore, the children he listed as his dependents 
in April 1984 were too old to qualify as dependents at the 
time of the grant of a 40 percent disability rating for 
diabetes mellitus.  The child he is currently requesting 
dependency benefits for was not even born at the time of his 
April 1984 claim, as indicated by her May 1992 birth 
certificate.  The record thus clearly indicates that even if 
the law did not require that the Veteran provide information 
regarding his dependents when asked by VA before dependency 
benefits are provided, there would be no way for VA to know 
of his dependency situation until he notified VA of the 
applicable information.  

Furthermore, the Veteran appears to be making an argument on 
the basis of equity regarding his dependency compensation.  
The Board is without authority to grant benefits simply 
because it might perceive such a grant to be equitable.  See 
38 U.S.C.A. §§ 503, 7104; see also Harvey v.  Brown, 6 Vet. 
App. 416, 425 (1994).  The Board also observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury that has not been 
provided for by Congress."   Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992).  The evidence of record thus indicates 
that the Veteran's claim for an effective date for additional 
compensation for dependents, prior to September 8, 2003, 
should be denied.


ORDER

An earlier effective date for additional compensation for 
dependents, prior to September 8, 2003, is denied.


REMAND

The Veteran essentially contends that he developed a 
psychiatric disorder in service.  Per his statements, 
including his July 2009 Written Brief Presentation, the 
Veteran argues that he was treated for a psychiatric disorder 
within weeks of his discharge from service and that the 
evidence of record indicates that he underwent a personality 
change in service.  

The Veteran's service treatment records are negative as to 
any complaints of, or treatment for, psychiatric symptoms.  
His December 1971 separation examiner found him to be 
psychiatrically normal.  However, in the year following his 
service, the Veteran reported psychiatric symptoms, which he 
has essentially claimed to have continued chronically since 
that time.

For example, in an August 1972 VA psychiatric examination, 
the Veteran reported concern over a change in his 
personality, reporting that he had previously been agreeable, 
fond of his friends and active in his work, but that he now 
shunned his friends, distrusted people, and had an urge to do 
something dramatic, like raping a girl, beating people, or 
going to jail.  The August 1972 VA examiner diagnosed the 
Veteran with passive aggressive reaction with inner tension, 
but mentally competent.  

The Veteran's medical record indicates continued complaints 
of and treatment for a mental condition in the year following 
service and other subsequent years.  A December 1973 examiner 
found the Veteran to be functioning at a schizophrenic level 
of the latent type; a full blown psychotic episode, unless 
the Veteran was submitted to psychiatric flow up, was 
foreseen.  In June 1984, the  VA examiner  noted that 
following a VA psychiatric examination and review of VA 
medical records review, the Veteran had a history of three 
hospitalizations for neuropsychiatric condition, 
specifically, schizophrenia, latent type.  The June 1984 VA 
examiner found the Veteran to have atypical anxiety disorder 
and borderline personality disorder, which was mostly 
secondary to his personality disorder.  The VA examiner also 
clarified that the disorder that was previously named latent 
schizophrenia, under DSM-II, became considered a borderline 
personality disorder under DSM-III criteria.  The examiner 
noted that the Veteran had a tendency for recurrent psychosis 
and that aggressive tendencies were prominent.  

Although the record indicates that the Veteran had a 
personality disorder following his service, the law provides 
that personality disorders are considered to be congenital or 
developmental disabilities for which service connection may 
not be granted.  See 38 C.F.R. §§ 3.303, 4.9, 4.127.

However, under 38 C.F.R. § 4.127, a disability resulting from 
a mental disorder that is superimposed upon mental 
retardation or a personality disorder may be service-
connected.  The Veteran was not diagnosed with an actual 
psychiatric disorder for compensation purposes for years 
following his discharge from service.  However, the record 
demonstrates that the Veteran was previously diagnosed with a 
personality disorder and that he has had possible chronic 
psychiatric symptoms since within a year of his discharge 
from service.  Specifically, since the 1980s, the Veteran has 
been diagnosed with various psychiatric disorders, including 
anxiety disorder.  A VA examination is necessary to determine 
whether the Veteran currently suffers from a psychiatric 
disorder and if so, whether any such current psychiatric 
disorder( or disorders) developed due to his service, 
specifically including whether he has a mental disorder 
superimposed over his post-service personality disorder.  
This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).  
These questions must be addressed by an appropriately 
qualified medical professional.  A medical opinion is 
therefore necessary.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) (a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
mental disorder found to be present, 
including whether any mental disorder 
has been superimposed upon a 
personality disorder and is due to 
service.  

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any mental disorder 
found to be present had its onset in, 
was aggravated by, or is otherwise 
related to service, and specifically 
including whether is has been 
superimposed upon a personality 
disorder.

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of the Veteran's 
disorder, as well as the medical 
evidence of record, including service 
medical records.  The rationale for all 
opinions expressed should be provided 
in a legible report.

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


